DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11-26 are rejected under 35 U.S.C. 102(a)(1)and/or 102(a)(2) as being anticipated by Pickles et al. (US Patent Application Publication No. 2008/0123446 A1) hereinafter.


Regarding claims 1 and 17, Pickles discloses a method and hardware memory (Fig. 1, memory device 100) comprising:
at least one memory cell (Fig. 1, element 102) configured to store data (para 0010, a memory device includes a plurality of memory cells, each memory cell storing a plurality of data bits); 
peripheral circuitry (Fig. 1, element 129), associated with said at least one memory cell, configured to read and write data to said at least one memory cell (para 0024-0025, The memory device 100 is generally configured to store data provided by an external circuit (e.g., in response to a write command; external circuit not shown) or provide data in response to an authorized request by the external circuit (e.g., in response to a read command)); and 
randomization circuitry (Fig. 1, element 101), associated with said peripheral circuitry (Fig. 1, element 129), configured to reduce a correlation between current consumed by said hardware memory and said data by randomizing peripheral circuitry operation (para 0024, a random/pseudo-random delay generator 101 that can randomize current consumption during operations).

Regarding claim 2, Pickles discloses a hardware memory according to claim 1, wherein said randomizing peripheral circuitry operation is performed per cycle (para 0050).

Regarding claim 4, Pickles discloses a hardware memory according to claim 1, wherein said peripheral circuitry comprises at least one of: pre-charge circuitry; a decoder; a power gate; a sense amplifier; read/write circuitry; supply voltage booster circuitry; a supply voltage generator; a hardware controller; a multiplexer; a logic element; a timing element; biasing circuitry; a processor; a driver; a level shifter; and a delay element (Fig. 1, element 129).

Regarding claims 5 and 20, Pickles discloses a hardware memory according to claim 1, said randomization circuitry is configured to reduce a correlation between said current consumed by said hardware memory and data held in said at least one memory cell (para 0024-0026).

Regarding claim 6, Pickles discloses a hardware memory according to claim 1, wherein said randomization circuitry is configured to reduce a correlation between said current consumed by said hardware memory and data written to said at least one memory cell (para 0024-0026).

Regarding claim 7, Pickles discloses a hardware memory according to claim 1, wherein said randomization circuitry is configured to reduce a correlation between said current consumed by said hardware memory and data read from said at least one memory cell (para 0024-0026).

Regarding claims 8 and 18, Pickles discloses a hardware memory according to claim 1, wherein said randomization circuitry is configured to provide control signals to inputs of said peripheral circuitry (para 0024-0026).

Regarding claims 9 and 21, Pickles discloses a hardware memory according to claim 1, wherein said randomization circuitry controls said peripheral circuitry to modulate at least one of an amplitude behavior and a temporal behavior of said current consumed by said hardware memory (para 0031 and 0048).

Regarding claims 11 and 22, Pickles discloses a hardware memory according to claim 1 wherein said randomization circuitry controls said peripheral circuitry to write data to at least one of said memory cells by: charging at least two storage nodes of said memory cell respectively to one of a first voltage level and a second voltage level, said first voltage level and said second voltage level being randomly selected for said respective storage node; and writing said data to said at least one memory cell (para 0033-0034).

Regarding claims 12 and 23, Pickles discloses a hardware memory according to claim 1, wherein said randomization circuitry is configured to vary supply voltage levels applied to at least one bit line of said at least one memory cell randomly (para 0033 and 0042).

Regarding claims 13 and 24, Pickles discloses a hardware memory according to claim 1, wherein said randomization circuitry is configured to vary supply voltage levels applied to respective word lines of said at least one memory cell randomly (para 0027 and 0033).

Regarding claims 14 and 25, Pickles discloses a hardware memory according to claim 1, wherein said peripheral circuitry comprises at least one sense-amplifier (Fig. 1, element 129), and wherein said randomization circuitry is configured to randomize current consumption of said sense amplifier (para 0024 and 0043-0044).

Regarding claims 15 and 26, Pickles discloses a hardware memory according to claim 14, wherein said randomizing current consumption of said at least one sense amplifier comprises at least one of: randomizing enable signal delays of said at least one sense amplifier; randomizing enable signal voltage levels of said at least one sense amplifier; randomizing respective leakage powers of said at least one sense amplifier; randomly disconnecting an input of said at least one sense amplifier during a data hold state; and randomly disconnecting an input of said at least one sense amplifier during a data write cycle (para 0024 and 0043-0044).

Regarding 16,  Pickles discloses a hardware memory according to claim 1, further comprising a hardware data interface, configured to input data for writing to said at least one memory cell and to output data read from said at least one memory cell (Fig. 1, element 127, para 0010).

Regarding 19,  Pickles discloses a method according to claim 17, wherein said randomizing operations of said peripheral circuitry comprises altering signals output by said peripheral circuitry and inputting said altered signals to said at least one memory cell (para 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pickles as applied to claim 1 above, and further in view of Tran et al. (US Patent No. 9,666,255 B2) listed in IDS dated 10/13/2020 hereinafter Tran.
Regarding claim 3, Pickles discloses a hardware memory according to claim 1 and further discloses randomizing peripheral circuitry operation (para 0024), but does not explicitly disclose the operation is performed intra-cycle. Tran discloses wherein the operation is performed intra-cycle (operation is performed intra-cycle; column 4, lines 1-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the memory of Pickles to provide wherein the operation is performed intra-cycle, as taught by Tran, in order to gain the advantage of randomizing operations to further distort the correlation between current and data improving the accuracy and privacy of stored data.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/           Primary Examiner, Art Unit 2435